Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
Non-Patent Literature Cite No C2 (German-language Written Opinion) and C3 (German-language Search Report) in IDS filed 11/06/2022 does not have an explanation of relevance in the English language and a copy has not been provided for either document.
The information disclosure statement filed 11/06/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
Further the information disclosure statement filed 11/06/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps 100, 200, 300, 400, and 500 of Figure 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 16 and 18 are objected to for the following reasons. 

Claim 16 is objected to because of the following informalities.
Claim 16 recites “wherein the control unit”, should read — wherein the evaluation and control unit —, with reference to the evaluation and control unit of claim 11. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows.
The following limitations recite a generic placeholder coupled with functional language without a structural modifier:
“a first detection unit configured to detect a defined stationary state situation” recited in claim(s) 11.
“a second detection unit configured to detect accelerator pedal actuation” recited in claim(s) 11.
“an evaluation and control unit configured to activate a manual mode” recited in claim(s) 11, 16 (see objection to claim 16, above).
“a third detecting unit which is configured to detect brake pedal actuation” recited in claim(s) 16.

For the purposes of examination, the examiner will take the first detection unit, second detection unit, and third detection unit as a first sensor, a second sensor, and a third sensor,  and the evaluation and control unit as one or more processors performing the recited functions based on FIG. 2, FIG. 3, and the following excerpt(s):
¶[0011]: “Developments proposed below apply both to the system according to the invention and to the method according to the invention, in particular also to a computer program product with control commands which execute the proposed method when they are executed on a computer”.
¶[0015]: “The first detection unit which is configured to detect a defined stationary state 
situation which has occurred owing to a preceding automated braking process of the motor vehicle into the stationary state can for this purpose evaluate relevant sensor signals (e.g. speed sensor signals, camera signals, etc.) or access sensed and/or conditioned signals of other systems or units. Likewise, the second detection unit which is configured to detect actuation of the accelerator pedal can evaluate relevant sensor signals (e.g. an accelerator pedal sensor)...”.
¶[0036]-¶[0037]: “If actuation of the brake pedal in the automatic mode is sensed, the automated longitudinal guidance is at least interrupted... The third detection unit E3 is configured to detect brake pedal actuation ”.
Claim 21: “A computer product comprising a non-transitory computer readable medium having stored thereon program code which, when executed by one or more processors”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 15, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 11 and 20, the phrase “predefinable setpoint speed” renders the claim indefinite because it is unclear whether the setpoint speed is predefined or not. Specifically, the term “predefinable” implies the setpoint speed is predefined (as supported by dependent claim 15) but could also mean the setpoint is only capable of being predefined. 
For the purposes of examination, the examiner will take “predefinable setpoint speed” as —  predefined setpoint speed —, based on dependent claim 15 and ¶[0014] of the specification.

Regarding claim 15, the phrase “such that the driving speed corresponds at maximum to the speed which is predefined by the accelerator pedal actuation” renders the claim indefinite because it is unclear what is meant by “at maximum”. Specifically, the driving speed will correspond to the accelerator pedal actuation, which is not a range of speeds (i.e. there is no variation and therefore no “maximum” associated with the correspondence, as recited). 
For the purposes of examination, the examiner will take “such that the driving speed corresponds at maximum to the speed which is predefined by the accelerator pedal actuation” as — such that the driving speed corresponds  to the speed which is predefined by the accelerator pedal actuation —, based on ¶[0016] of the specification.

Regarding claim 16, the phrase “wherein the control unit is further configured to bring about braking of the vehicle in the activated manual mode when brake pedal actuation is detected, without interruption or deactivation of the automated longitudinal guidance” renders the claim indefinite because it is unclear, and therefore indefinite, how the automated longitudinal guidance is not interrupted or deactivated while the manual mode is activated and the brake pedal is actuated. The automated longitudinal guidance is associated with the automatic mode, which is different (excludes) the active manual mode (claim 19). That is, the difference between the automated longitudinal guidance in the automatic mode and the automated longitudinal guidance of the activated manual mode, as recited in claim 16, is unclear. If the functions are the same, then the difference between the automatic mode and the activated manual mode is unclear. 
For the purposes of examination, the examiner will take “wherein the control unit is further configured to bring about braking of the vehicle in the activated manual mode when brake pedal actuation is detected, without interruption or deactivation of the automated longitudinal guidance” as — wherein the control unit is further configured to bring about braking of the vehicle in the activated manual mode when brake pedal actuation is detected, with a longitudinal guidance —, based on ¶[0009] : “... automated longitudinal guidance is active in an automatic mode (= adaptive cruise control mode or free travel mode)” and ¶[0016]: “The evaluation and control unit which is configured to activate a manual mode when accelerator pedal actuation is detected in or during a detected defined stationary state situation can transmit either corresponding actuation signals directly to an actuation system (drive, brake) which influences the longitudinal guidance or to an intermediately connected unit which brings about corresponding interventions into the longitudinal guidance on the basis of this request and, if appropriate, further requests in respect of the longitudinal acceleration”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kojo (PGPub No US 2017/0361841 A1) in view of Wang et al. (PGPub No US 2018/0239352 A1), henceforth known as Kojo and Wang, respectively.

Regarding claim 11, Kojo teaches:
A driver assistance system for a motor vehicle for automated driving with automated longitudinal guidance, 
(Kojo, 
See at least FIG. 1, ¶[0023] (travel control device); ¶[0029] (constant speed travel control); ¶[0032] (automatic);
Where the travel control device on vehicle M (A driver assistance system for a motor vehicle) performs driving with automatic speed control (for automated driving with automated longitudinal guidance))

wherein when automated longitudinal guidance is active [in an automatic mode], automated longitudinal guidance is brought about taking into account a predefinable setpoint speed, comprising: 
(Kojo, 
See at least FIG. 2, ¶[0038], ¶[0039], ¶[0049]: (S1 ACC on, S2, S12 ACC cruise control); ¶[0025]: (driver set vehicle speed); ¶[0029]: (constant speed travel control); ¶[0032]: (automatic);
Where when ACC is determined to be ON in S1 of FIG. 2 (wherein when automated longitudinal guidance is active [...]), ACC_ECU 11 executes constant speed travel control (automated longitudinal guidance is brought) which automatically causes vehicle M to travel at the driver set vehicle speed (taking into account a predefinable setpoint speed))

a first detection unit configured to detect a defined stationary state situation which occurs owing to a preceding automated braking process of the motor vehicle into the stationary state; 
(Kojo, 
See at least FIG. 1, ¶[0025]: (vehicle speed sensor); FIG. 4, ¶[0014], ¶[0036]: (automatically decelerates vehicle); ¶[0039]: (stop holding state);
Where the vehicle speed sensor (a first detection unit) detects the vehicle’s speed during a stopped state (configured to detect a defined stationary state situation), wherein the vehicle is automatically decelerated to a stop (which occurs owing to a preceding automated braking process of the motor vehicle into the stationary state))

a second detection unit configured to detect accelerator pedal actuation; and 
(Kojo, 
See at least FIG. 1, ¶[0025], ¶[0032], ¶[0043]: (accelerator pedal sensor to detect driver operation)
Where the accelerator pedal sensor 25 (a second detection unit) detects when a driver depresses the accelerator pedal (configured to detect accelerator pedal actuation))

an evaluation and control unit configured to activate [a manual] mode when accelerator pedal actuation is detected during a detected defined stationary state situation.
(Kojo, 
See at least FIG. 1, ¶[0023]: (ACC_ECU 11 CPU); FIG. 2, ¶[0035], ¶[0036], ¶[0043]: (driver steps on brake pedal at intersection, resumes cruise control by stepping on accelerator pedal)
Where the travel control device includes ACC_ECU 11 (an evaluation and control unit) that resumes a cruise control on a basis of the driver’s action after the driver steps on the brake pedal (configured to activate [a cruise control] mode), when the driver depresses the accelerator pedal (when accelerator pedal actuation is detected) after the vehicle is automatically decelerated to a brake holding state (during a detected defined stationary state situation)).

Kojo fails to explicitly teach automated longitudinal guidance is active in an automatic mode and an evaluation and control unit configured to activate a manual mode, the limitations bolded for emphasis. 
However, in the same field of endeavor, Wang teaches:
[wherein when automated longitudinal guidance is active] in an automatic mode, [automated longitudinal guidance is brought about taking into account a predefinable setpoint speed, comprising:] 
(Wang, 
See at least FIG. 2, FIG. 3, FIG. 4, ¶[0017]: (fully automated level); ¶[0017], ¶[0024]: (controls speed without user input, automatically adjust speed to maintain safe distance, implements cruise control); FIG. 8, ¶[0012], ¶[0039]: (vehicle control system);
Where the vehicle control system automatically controls vehicle speed in the fully automated mode ([wherein when automated longitudinal guidance is active] in an automatic mode), and adjusts the vehicle speed without user input, implementing cruise control ([automated longitudinal guidance is brought about taking into account a predefinable setpoint speed]))



[an evaluation and control unit configured to activate] a manual [mode when accelerator pedal actuation is detected during a detected defined stationary state situation].
(Wang, 
See at least FIG. 8, ¶[0012], ¶[0039]: (vehicle control system, onboard computer 810); FIG. 2, FIG. 5, ¶[0017], ¶[0021], ¶[0036]: (assisted level 230 where the driver navigates the vehicle with cruise control); FIG. 2, ¶[0021], ¶[0024]: (transition between modes, such as fully automated to assisted, by driver input such as one or more foot pedals); ¶[0021]: (manually triggered transitions occur when vehicle is not moving, e.g. at a stop sign or traffic light);
Where the vehicle control system, including onboard computer 810 ([an evaluation and control unit]), implements a transition from the fully automated mode to the assisted mode, in which the driver navigates the vehicle with cruise control ([configured to activate] a manual [mode]), when the driver actuates one or more foot pedals ([when accelerator pedal actuation is detected]) and where manually initiated transitions only occur when the vehicle is not moving, e.g. at a stop sign or a traffic light (during a detected defined stationary state situation)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driver assistance system of Kojo with the features of an automatic mode and a manual mode of Wang because “Vehicles, especially automobiles, are increasingly including autonomous driving technologies. Many of the autonomous driving technologies implement different levels of vehicle automation. Moreover, existing driving solutions are unable to address every possible circumstances encountered by vehicles operating autonomously. Therefore, a solution to enable a vehicle to perform automatic driving operations under various circumstances at different levels of automation is desirable” (Wang, ¶[0003]). 


Regarding claim 20, the claim limitations recite a method having limitations similar to those of claim 11 and is therefore rejected on the same basis, as outlined above. 


Regarding claim 21, the claim limitations recite a computer product having limitations similar to those of claim 11 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 21, Kojo further teaches:
A computer product comprising a non-transitory computer readable medium having stored thereon program code which, when executed by one or more processors, carries out the acts of:
(Kojo, 
See at least FIG. 1, ¶[0023]: (control program stored in the ROM for CPU)
Where the travel control device is implemented by a control program stored in memory (A computer product comprising a non-transitory computer readable medium having stored thereon program code) and executed by a CPU to perform the recited functions (which, when executed by one or more processors, carries out the acts of:)).


Regarding claim 12, Kojo and Wang teach the driver assistance system according to claim 11. Kojo further teaches: 
wherein a defined stationary state situation is detected when the motor vehicle has been braked in an automated fashion into the stationary state owing to a detected defined traffic infrastructure event.
(Kojo, 
See at least FIG. 2, FIG. 3, FIG. 4, ¶[0036], ¶[0039], ¶[0043]: (automatically brakes vehicle to a stop); FIG. 10, ¶[0009], ¶[0021]: (intersection); FIG. 1, ¶[0022], ¶[0060]: (detects traffic lights based on captured image from forward acquisition device 21);
Where the vehicle is held at a stop (wherein a defined stationary state situation is detected) after automatically decelerating the vehicle to the stop (when the motor vehicle has been braked in an automated fashion into the stationary state) based on approaching an intersection, detected using captured images of traffic lights and the preceding vehicle (owing to a detected defined traffic infrastructure event)).


Regarding claim 13, Kojo and Wang teach the driver assistance system according to claim 11. Kojo further teaches:
wherein a defined stationary state situation is detected when the motor vehicle has been braked in an automated fashion into the stationary state owing to a detected defined traffic infrastructure event which requires granting right of way to other road users and/or temporarily prohibits the motor vehicle from moving on.
(Kojo, 
See at least FIG. 2, FIG. 3, FIG. 4, ¶[0036], ¶[0039], ¶[0043]: (automatically brakes vehicle to a stop); FIG. 10, ¶[0009], ¶[0021]: (intersection, oncoming vehicle); FIG. 1, ¶[0022], ¶[0060]: (detects traffic lights based on captured image from forward acquisition device 21); FIG. 1, ¶[0041], ¶[0042]: (obstacle recognition);
Where the vehicle is held at a stop (wherein a defined stationary state situation is detected) after automatically decelerating the vehicle to the stop (when the motor vehicle has been braked in an automated fashion into the stationary state) based on approaching an intersection, detected using captured images of traffic lights and the preceding vehicle (owing to a detected defined traffic infrastructure event) which requires yielding to oncoming traffic before turning (which requires granting right of way to other road users) or stopping the vehicle due to a recognized obstacle (and/or temporarily prohibits the motor vehicle from moving on)).


Regarding claim 14, Kojo and Wang teach the driver assistance system according to claim 11. Kojo further teaches:
wherein when accelerator pedal actuation is detected in the defined stationary state situation, the manual mode is activated only when no vehicle is detected ahead.
(Kojo, 
See at least FIG. 2, ¶[0043]: (detects accelerator pedal in stopped state); FIG. 2, ¶[0029], ¶[0041], ¶[0042], ¶[0044]: (forward information acquisition device, executes constant speed cruise control if no preceding vehicle detected, resumes automatic cruise control if no obstacle detected);
Where the travel control device detects when the driver depresses the accelerator pedal after the vehicle is automatically braked to a stopped state (wherein when accelerator pedal actuation is detected in the defined stationary state situation), the automatic cruise control is resumed (the manual mode is activated) only when no obstacle is detected in front of the vehicle or when the preceding vehicle is further than a minimum following distance, i.e. not detected ahead of the vehicle (only when no vehicle is detected ahead)).


Regarding claim 15, Kojo and Wang teach the driver assistance system according to claim 11. Wang further teaches:
wherein in the activated manual mode, a driving speed which is dependent on the accelerator pedal actuation is brought about such that the driving speed corresponds at maximum to the speed which is predefined by the accelerator pedal actuation.
(Wang, 
See at least FIG. 2, FIG. 5, ¶[0017], ¶[0021], ¶[0036]: (assisted level 230 where the driver navigates the vehicle with cruise control); FIG. 2, FIG. 5, ¶[0036]: (driver handles vehicle’s speed, e.g. acceleration); FIG. 6, ¶[0024], ¶[0037]: (pedals, vehicle driving operation in  drive-by-wire, i.e. manual control uses pedals);
Where in the assisted level (wherein in the activated manual mode), the driver controls the vehicle’s speed through an accelerator pedal (a driving speed which is dependent on the accelerator pedal actuation is brought about), such that the vehicle’s speed corresponds to the driver’s manual inputs to the acceleration pedal (such that the driving speed corresponds at maximum to the speed which is predefined by the accelerator pedal actuation), wherein the vehicle’s speed must be predefined in order to consistently correspond to the pedal actuation).


Regarding claim 17, Kojo and Wang teach the driver assistance system according to claim 11. Wang further teaches:
wherein the activated manual mode is deactivated in an automated fashion when at least one predefined abort criterion is satisfied.
(Wang, 
See at least FIG. 2, ¶[0021]: (transition from assisted level 230 to fully automated level based on driver’s manual trigger, e.g. pressing two or more buttons or removing hands from steering wheel);
Where the assisted level 230 is automatically transitioned to fully automated (wherein the activated manual mode is deactivated in an automated fashion) when the driver manually triggers two or more buttons or removes hands from the steering wheel (when at least one predefined abort criterion is satisfied); see claim 18 where “automated fashion” is defined as “actuation of a defined operator control element is sensed”, i.e. operator action).


Regarding claim 18, Kojo and Wang teach the driver assistance system according to claim 12. Wang further teaches: 
wherein the activated manual mode is deactivated in an automated fashion when, as an abort criterion: 
the driving speed exceeds a predefined speed limiting value, 
the distance traveled in the manual mode and/or the distance traveled since a detected traffic infrastructure event was passed exceeds a predefined distance limiting value, 
actuation of a defined operator control element is sensed, 
a turning situation is detected, 
a predefined turning angle is reached or exceeded, and/or 
a predefined traffic area which was passed through in the manual mode is exited.
(Wang, 
See at least FIG. 2, ¶[0021]: (transition from assisted level 230 to fully automated level based on driver’s manual trigger, e.g. pressing two or more buttons or removing hands from steering wheel);
Where the assisted level 230 is automatically transitioned to fully automated (wherein the activated manual mode is deactivated in an automated fashion) when the driver manually triggers two or more buttons or removes hands from the steering wheel (as an abort criterion: ...actuation of a defined operator control element is sensed), where manually triggering two or more buttons or detecting a driver’s hand removal from the steering wheel constitutes sensing actuation of a defined operator control element).


Regarding claim 19, Kojo and Wang teach the driver assistance system according to claim 11. Wang further teaches:
wherein a change into the automatic mode of the automated longitudinal guidance is brought about when automated deactivation of the manual mode has taken place.
(Wang, 
See at least FIG. 2, ¶[0021]: (transition from assisted level 230 to fully automated level 210 based on driver’s manual trigger); FIG. 3, ¶[0024]: (fully automated level includes automatic speed control);
Where the transition to the fully automated level 210 that includes speed control (wherein a change into the automatic mode of the automated longitudinal guidance) requires the transition out of the assisted level 230, i.e. deactivation of assisted level 230 (is brought about when automated deactivation of the manual mode has taken place), as shown in FIG. 2 and detailed in ¶[0021]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kojo and Wang, as applied to claim 11 above, and in further view of Kajiwara (US Patent No 4,947,952 A), henceforth known as Kajiwara.

Regarding claim 16, Kojo and Wang teach the driver assistance system according to claim 11. Although Kojo teaches further comprising: a third detecting unit which is configured to detect brake pedal actuation (Kojo, see at least FIG. 1, ¶[0025]: brake switch 26) and Wang teaches wherein the control unit is further configured to bring about braking of the vehicle in the activated manual mode when brake pedal actuation is detected (Wang, see at least FIG. 5, FIG. 6, ¶[0036]: (driver controls vehicle’s speed through acceleration, deceleration); FIG. 6, ¶[0024], ¶[0037]: (vehicle has acceleration, deceleration pedals)), the combination of Kojo and Wang fails to explicitly teach the remaining limitations of claim 16 as a whole.
However, in the same field of endeavor, Kajiwara teaches:
further comprising: a third detecting unit which is configured to detect brake pedal actuation, 
(Kajiwara, 
See at least FIG. 1, Col 3, lines 6-7: (brake pedal sensor 4); Abstract, Col 4, lines 58-62, claim 1: (sensor 4 detects the amount of brake pedal depression);
Where the brake pedal sensor 4 (a third detecting unit) detects the amount of brake pedal depression (which is configured to detect brake pedal actuation))

wherein the control unit is further configured to bring about braking of the vehicle in the activated manual mode when brake pedal actuation is detected, without interruption or deactivation of the automated longitudinal guidance.
(Kajiwara, 
See at least FIG. 1, Col 3, lines 14-15: (controller 11); Col 3, lines  25-31: (slow speed cruising mode); Col 3 lines 31-47: (operates brake in slow speed cruising mode); Col 4, line 57 to Col 5, line 5: (brake pedal operation in slow speed cruising mode adjusts vehicle’s speed);
Where the vehicle controller 11 (wherein the control unit) brakes the vehicle (is further configured to bring about braking of the vehicle) in the slow speed cruising mode (in the activated manual mode) when the driver depresses the brake pedal, detected by brake pedal sensor 4 (when brake pedal actuation is detected), where the slow speed cruising mode (activated manual mode) implements a slow speed cruise control when the brake is depressed, i.e. “with a longitudinal guidance” (without interruption or deactivation of the automated longitudinal guidance, see claim interpretation of claim 16 based on rejection under 112(b))).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driver assistance system of Kojo and Wang with the feature of using a brake pedal in a manual mode with longitudinal guidance of Kajiwara because “It is an object of the present invention to provide a slow speed cruising control apparatus having a reduced number of structural elements to thereby simplify the construction and reduce the manufacturing cost while assuring an advantage of easy driving” (Kajiwara, Col 2, lines 3-7). The features of Kajiwara simplify construction and assure an advantage of easy driving.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (PGPub No US 2017/0212525 A1) teaches a method comprising obtaining inputs pertaining to one or more conditions of route planned for a vehicle having autonomous operation capability; predicting, via a processor, a future level of engagement for an operator of the vehicle, using the inputs; and providing, for the operator, information pertaining to the future level of engagement. Switching from different levels of driving automation along a route FIG. 2, 214 to 216, ¶[0052]. 
Cawley et al. (PGPub No US 2018/0101170 A1) teaches a method of controlling an autonomous vehicle. The method comprises determining one or more operational parameters of the vehicle, and an ability of a driver to control one or more systems of the vehicle manually. The method further comprises adjusting a proportion of autonomous control of the vehicle based on the one or more operational parameters and the ability of the driver. ¶[0029]-¶[0033]: automation levels. ¶[0047]-¶[0050]: increasing automation level based on vehicle speed. 
Ishihara (PGPub No US 2015/0166063 A1) teaches a vehicle control apparatus executes automated cruise control under which a steering apparatus is controlled to make a vehicle perform automated cruise. The vehicle control apparatus sets a curvature radius difference threshold used in a process for determining whether to start automated cruise control, based on a transverse deviation of the vehicle. The vehicle control apparatus does not start the automated cruise control when the absolute value of a curvature radius difference is larger than the curvature radius difference threshold. The curvature radius difference is a difference between a travelling path curvature radius and a lane curvature radius, the travelling path curvature radius being a curvature radius of a travelling path of the vehicle and the lane curvature radius being a curvature radius of a lane in which the vehicle is travelling.
Lee (PGPub No US 2016/0159351 A1) teaches a driving control system of a vehicle sets a target speed as an automatic setting speed when the driving control system is an automatic speed setting mode, changes a speed setting mode to a manual speed setting mode when a speed change input is received in the automatic speed setting mode, sets the target speed as a manual setting speed when the driving control system is a manual speed setting mode, changes the manual setting speed depending on the speed change input when the speed change input is received in the manual speed setting mode, and changes the speed setting mode to the automatic speed setting mode when the manual setting speed coincides with the automatic setting speed in the manual speed setting mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         
/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668